DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 16-17, in the reply filed on 03/18/2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, the recitation of a “third motor” renders the claim indefinite, since a first and second motor were not recited (claim 6 depends upon claim 1, which does not recite any motors). It is unclear whether the motor being a “third” motor requires a first motor and second motor within the scope of the claim, in order for the motor of claim 6 to be considered a “third”. That is, it is unclear whether three motors are encompassed within the scope of claim 6, or merely a single motor.  The claim is confusing because it is unclear in what manner (relative to what) the motor is considered to be “third”.
	In claim 9, the recitation of a “second pulley” renders the claim indefinite, since a first pulley was not recited (claim 9 depends upon claim 1, which does not recite any pulleys). It is unclear whether the pulley being a “second” pulley requires a first pulley the scope of the claim, in order for the pulley of claim 9 to be considered a “second”. That is, it is unclear whether two pulleys are encompassed within the scope of claim 9, or merely a single pulley.  The claim is confusing because it is unclear in what manner (relative to what) the pulley  is considered to be “second”.
	Similarly, claim 10 is confusing in reciting a “fourth motor” since it is unclear whether this requires a first, second, and third motor within the scope of the claim, in order for the motor of claim 10 to be considered a “fourth”. That is, it is unclear whether four motors are encompassed within the scope of claim 10, or merely a single motor.  The claim is confusing because it is unclear in what manner (relative to what) the motor is considered to be “fourth”.
	For the same reasons as above, claim 11 is confusing in reciting a “second tension sensor”,  claim 12 is confusing in reciting a “second pitch control”, and 
claim 13 is confusing in reciting a “second motor”.
Claim 12 is indefinite in reciting that the tow is spooled onto “a second spool”, since a second spool was recited in claim 1. It is unclear whether the spool of claim 12 is the same second spool as recited in claim 1. It appears this should read as “the second spool”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maenaka (US 5,437,082) in view of Dyksterhouse et al (US 5,128,198).
Maenaka discloses a system for inspecting and repairing a multi-filament tow, comprising: a first spool (the creel disclosed in col. 4, lines 14-15) having a multi-filament tow (SHa) wound on the first spool; a first tow tensioner (M1b) following the first spool to impart a predetermined tension on the multi-filament tow (Fig. 2); an inspection chamber (20) configured to inspect the multi-filament tow for defects (Figs. 1-2; col. 4, lines 54-56);  a repair chamber (30) configured to repair the defects in the multi-filament tow (Fig. 1); a second tow tensioner (M2b) following the repair chamber to impart a predetermined tension on the multi-filament tow (Fig. 2); and a second spool (B) following the second tow tensioner to collect the multi-filament tow (Figs. 1-2; col. 3, line 64 through col. 4, line 39; col. 4, lines 54-66).
Maenaka  does not disclose a de-sizing chamber as in claim 1.  Dyksterhouse et al disclose a filament processing system comprising a de-sizing chamber (322; Fig. 25) comprising a heater to heat the multi-filament tow to a first temperature suitable for removing a coating on the multi-filament tow (col. 17, lines 36-43). As is well known in the art, size improves preliminary handling of filaments, however it should be removed so as to present unsized filaments for further processing, as taught by Dyksterhouse (col. 6, lines 49-60; col. 17, lines 36-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a de-sizing chamber in the system of Maenaka in order to remove size from the filaments to facilitate further processing, as taught by Dyksterhouse.
	Regarding claim 2, the system of Maenaka comprises a motor coupled to the first spool to rotate the first spool and unwind the multi-filament tow from the first spool (at least motor M3 is “coupled” to the creel via the yarn movement; i.e. the creel rotates to unwind the yarn and necessarily is coupled to a motor at least via forces transmitted thereto by yarn movement).
	Regarding claim 3, Maenaka discloses a first pitch control (M1a) in-line with the first spool, between the first spool and the first tow tensioner (M1b), to allow the multi- filament tow to de-spool in a controlled manner (Fig. 2; col. 4, lines 3-21).
	Regarding claim 4, Maenaka does not disclose a pair of opposing pulleys forming a first pitch control. Dyksterhouse discloses a pair of pulleys (see 110, 112, 114 in Fig. 4) which aid in maintaining proper tension on the tows (col. 14, lines 22-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tensioners 110/112/114 of Dyksterhouse in place of the roller M1a of Maenaka in order to aid in maintaining proper tension on the tows, as taught by Dyksterhouse. Further as to claim 4, Maenaka discloses the first tow tensioner M1b is a pulley (see Fig. 2) and the second tow tensioner Mb2 is a pulley (see Fig. 2).
	Regarding claim 5, Maenaka does not disclose a tension sensor as claimed.  Dyksterhouse discloses first tension sensor (110/112/114) in-line with the first spool.  The tensioning device forms by elements 110, 112, 114 forms a “tension sensor” as broadly recited in claim 5 since it maintains proper tension via adjustment (Fig. 4 and col. 14, lines 22-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a tension sensor between the pitch control (M1a) and the tow tensioner (M1b) of Maenaka in order maintain proper tension of the filaments, as taught by Dyksterhouse. 
	Regarding claim 7, Maenaka discloses a pair of tension rollers M1b/M1b (Fig. 2; col. 4, lines 3-4). The upstream roller M1b forms the claimed first tow tensioner, and the downstream roller M1b of the pair forms a first pulley as in claim 7, in-line with the first spool between the first tow tensioner (other roller M1B) and the de-sizing chamber (downstream of M1b/M1b, as modified in view of Dyksterhouse).
	Regarding claim 8, Dyksterhouse discloses a de-sizing chamber wherein the first temperature is about 500 to about 1000 degrees Celsius (Dyksterhouse discloses that the temperature is “preferably about 600° C”; col. 17, lines 36-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a de-sizing chamber having a temperature within the claimed range in the system of Maenaka in order to remove size from the filaments to facilitate further processing, as taught by Dyksterhouse.
	Regarding claim 9, Maenaka discloses a second pulley (M2a) in-line with the first spool between the repair chamber (10/30) and the second tow tensioner (M2b) (see Fig. 2).
Regarding claim 13, Maenaka discloses a motor (M3) coupled to the second spool (B) to rotate the second spool and wind the multi-filament tow onto the second spool (col. 4, lines 9-11; Fig. 2).
	Regarding claim 16, Maenaka discloses a first pitch control (M1a) in-line with the first spool, between the first spool and the first tow tensioner (M1b) to allow the multi-filament tow to de-spool in a controlled manner (Fig. 2; col. 4, lines 3-6) and a second motor (M3) coupled to the second spool (B) to rotate the second spool and wind the multi-filament tow onto the second spool as claimed (Fig. 2, col. 4, lines 9-11).
	Regarding claim 17, Maenaka discloses a first pulley (second roller M1b) in-line with the first spool between the first tow tensioner (first roller M1b) and the de-sizing chamber (as modified in view of Dyksterhouse) and a second pulley (M2a) in-line with the first spool between the repair chamber (10/30) and the second tow tensioner (M2b) (Fig. 2).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maenaka in view of Dyksterhouse et al as applied to claim 1 above, and further in view of Shepherd (US 3,583,619).
Maenaka modified in view of Dyksterhouse et al does not disclose the structure of claims 6 and 10. This structure is conventional in the art, however, as disclosed by Shepherd. 
Shepherd discloses a yarn accumulator used to control tension in a yarn feeding system, comprising a tow tensioner (roll 20) coupled to a motor (see actuator 54; Figs. 1 and 6a-6b) to move the tow tensioner (20) vertically to increase or decrease a first vertical distance between the tow tensioner and the spool (col. 2, lines 46-51; col. 4, lines 9-48;  Figs. 1 and 6a-6b). Shepherd discloses that this provides uniform yarn tension control (col. 1, lines 20-24, 52-55, 60-64). One of skill in the art would recognize that such a vertically movable roller would be advantageous in the system of Maenaka to control tension of the yarn. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a tension device at the first tensioner (near the first spool) of Maenaka in order to control tension of the yarn as it is fed from the creel, as taught by Shepherd.  Furthermore, one of skill in the art would recognize that such a yarn tension control would be advantageous near the creel supplying the yarn (at the first tow tensioner as in claim 6) to control tension as the yarn is fed from the creel, and/or near the beam B at the second tow tensioner, as in claim 10, to control tension as the yarn is wound on beam B.  Accordingly, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a tension device near the second tensioner of Maenaka in order to control tension of the yarn prior to winding on the second spool (B) as taught by Shepherd.
	

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maenaka in view of Dyksterhouse et al as applied to claim 1 above, and further in view of Beerli et al (US 4,819,310).
Maenaka in view of Dyksterhouse et al does not disclose a second tension sensor as in claim 11.  Beerli et al disclose a thread processing system including such a sensor where the thread is wound on the drum 9 (see Fig. 1). Beerli discloses a second tension sensor (37) in-line with the second pulley (9) and following the second tow tensioner (11) to measure a force induced on the multi-filament tow by the second tow tensioner (see Figs. 1 and 3; col. 5, lines 17-30; col. 6, lines 1-10;  col. 7, lines 19-34). Beerli teaches that this provides automatic control of the thread breaks and improves tension control (col. 1, lines 9-21; col. 2, lines 14-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a tension sensor in the system of Maenaka in order to improve tension control as taught by Beerli.
	Regarding claim 12, Maenaka discloses a second pitch control (the brake of the beam B) in-line with the second pulley (B) and following second tension sensor to allow the multi-filament tow to spool onto a second spool in a controlled manner (col. 4, lines 9-13).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 disclose yarn/filament processing systems having structure similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732